Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EX PARTE QUAYLE
This application is in condition for allowance except for the following formal matters: 

OBJECTION TO THE SPECIFICATION
1. The specification is objected to because a figure description is required for each figure. The five descriptions provided is not sufficient to explain each view submitted in the reproduction disclosure. The descriptions of the figures are not required to be written in any particular format, however, they must describe the views of the reproductions clearly and accurately. See Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II. 
For this reason, it is suggested that the figure descriptions be amended to read:
--Fig. 1.1 is a perspective view of the COLLAPSIBLE STORAGE BOX showing our new design;
Fig. 1.2 is a top view thereof;
Fig. 1.3 is a side view thereof;
Fig. 1.4 is a front view thereof;
Fig. 2.1 is a perspective view of the COLLAPSIBLE STORAGE BOX in a folded position;
Fig. 2.2 is a top view thereof;
Fig. 2.3 is a side view thereof;
Fig. 2.4 is a front view thereof; and
Fig. 2.4 is a bottom view thereof.--

2. The specification is objected to because the title is inconsistent in the Specification figure descriptions where it refers to the claimed design as “collapsible storage box” and in the Claim as “collapsible storage box respective the ornamental design for a collapsible storage box”. For consistency, the Claim must be amended to read:
--CLAIM: The ornamental design for a collapsible storage box as shown and described--.  
A consistent title is required throughout the entire application.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

RESPONDING TO OFFICIAL USPTO CORRESPONDENCE
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by: 

[Symbol font/0xB7] Online via the USPTO's Electronic Filing System‐Web (EFS‐Web) (Registered eFilers only) 
https://www.uspto.gov/patents/apply 
[Symbol font/0xB7] Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313‐1450 
[Symbol font/0xB7] Facsimile to the USPTO's Official Fax Number (571‐273‐8300) 
[Symbol font/0xB7] Hand‐carry to USPTO's Alexandria, Virginia Customer Service Window 
https://www.uspto.gov/patents/maintain/responding-office-actions

EXAMINER’S CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLEY A DONNELLY whose telephone number is (571)272-4649.  The examiner can normally be reached between 8:00 am and 4:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Morgan can be reached at 571-272-7979.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Kelley A Donnelly/
Primary Examiner, Art Unit 2913
7/27/2022